Citation Nr: 0308187	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied the 
issue of entitlement to service connection for bilateral 
hearing loss.  

Further review of the claims folder indicates that, in March 
2003, the veteran was scheduled to present testimony before a 
Veterans Law Judge of the Board via videoconferencing.  On 
the day of the personal hearing, the veteran submitted a 
written document in which he requested that the hearing be 
cancelled and not rescheduled.  Additionally, the veteran 
asked that his file be sent to the Board "as soon as 
possible" for a decision on his claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's bilateral moderate high-frequency 
sensorineural hearing loss was not present in service or 
until many years thereafter and has not been shown to be 
related to service or to an incident therein.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in, or 
aggravated by, service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the July 2002 
supplemental statement of the case and a July 2002 letter 
informed the veteran and his representative of the VCAA, the 
criteria used to adjudicate his service connection claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific type of information necessary from him.  At 
the May 2000 personal hearing, the veteran acknowledged that 
the hearing officer had explained to him that records showing 
a relationship between his current hearing loss and his 
service were needed.  Hearing transcript (T.) at 8.  
Additionally, when the veteran requested that his March 2003 
personal hearing be cancelled, he also asked that his claims 
folder be transferred to the Board "as soon as possible" 
for a final adjudication of his appeal.  The veteran did not 
cite, or refer to, any additional relevant medical care 
providers.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.   

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Also, during the current appeal, the veteran underwent a 
relevant VA examination.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's service 
connection claim based upon a complete and thorough review of 
the pertinent evidence associated with his claims folder.  

Factual Background

According to the service medical records, in August 1973, the 
veteran was treated for otitis externa of his left ear.  The 
separation examination, which was conducted in September 
1975, did not provide audiometer testing results.  

In October 1975, the veteran was discharged from active 
military duty.  A September 1997 private examination 
demonstrated that the veteran's tympanic membranes were 
clear.  The examining physician did not diagnose a hearing 
loss, or other type of, ear disability.  

In September 1999, the veteran underwent a VA general medical 
examination, at which time he reported sustaining a fracture 
of his mandible during service in 1973, being treated for 
hepatitis during active duty in 1975, and developing 
pneumonia approximately two years prior to the post-service 
evaluation.  The veteran made no reference to his hearing 
acuity.  A physical examination demonstrated that the 
veteran's ears were normal.  The examiner did not diagnose a 
hearing loss, or other type of, ear disability.  

At a personal hearing conducted before a hearing officer at 
the RO in May 2000, the veteran testified that he worked 
during service as a boas mate which involved his being "in 
charge of taking up deck work."  T. at 7.  As such, his 
responsibilities included chipping paint, "making sure that 
everything was squared away," maintaining the bulkheads, and 
constantly standing watch and driving the ship.  T. at 7.  
According to the veteran's testimony, in 1974, his ship 
participated in a one-month drill which involved anticipating 
a battle (and thus shooting rounds of ammunition of different 
types).  T. at 7.  During this exercise, the veteran "was 
constantly blowing the whistle to general quarters."  
T. at 7.  The veteran explained that the whistle was a high 
pitched sound over the microphone.  T. at 7.  In addition, 
the veteran testified that he first noticed problems with his 
hearing acuity in approximately 1990.  T. at 7.  The veteran 
specifically denied having any evidence of in-service 
complaints of hearing loss.  T. at 7.  

In February 2001, the veteran underwent a VA audiological 
examination, at which time he complained of difficulty 
hearing soft voices as well as low tinnitus secondary to his 
hearing loss.  The examiner noted that the veteran's medical 
history was essentially unremarkable for hearing loss with 
the exception of several episodes of external otitis.  The 
veteran also asserted that, between 1972 and 1975 while 
serving in the United States Navy, he was exposed to 
artillery and that his post-service employment included 
21 years of work as a machinist.  The veteran insisted that 
he uses hearing protection "where indicated at work."  The 
veteran denied any recreational noise exposure.  

An audiological evaluation demonstrated the following 
puretone thresholds to be present in the veteran's right 
ear:  15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
50 decibels at 2000 Hertz, and 60 decibels at 3000 Hertz, and 
55 decibels at 4000 Hertz and in his left ear:  20 decibels 
at 500 Hertz, 10 decibels at 1000 Hertz, 40 decibels at 
2000 Hertz, 55 decibels at 3000 Hertz, and 50 decibels at 
4000 Hertz.  The veteran's speech recognition ability was 
determined to be 96 percent correct in each ear.  Middle-ear 
impedance measurements yielded normal middle-ear pressure and 
compliance bilaterally.  The examiner explained that these 
testing results were indicative of normally functioning 
middle ears.  Further physical examination of the veteran's 
ears confirmed the presence of acoustic reflexes bilaterally.  

The examiner concluded that the veteran has a moderate 
high-frequency sensorineural hearing loss bilaterally, that 
his speech reception thresholds were in agreement with his 
pure-tone responses bilaterally, and that his word 
recognition scores were excellent bilaterally.  Additionally, 
the examiner expressed his opinion that these conclusions 
supported the determination that the veteran would 
"experience difficulty understanding speech, especially in 
the presence of competing background noise" and that "this 
veteran's hearing loss is likely not to have been caused by 
noise exposure he sustained while in the military."  
Further, the examiner recommended that the veteran obtain 
amplification from the VA Audiology Department and that he 
practice hearing conservation.  

Analysis

Although service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, service pursuant to 38 U.S.C.A. §§ 1110 and 1131, it must 
be shown that any current disability is related to service or 
to an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also, D'Amico 
v. West,  209 F.3d, 1322, 1326 (Fed. Cir. 2000) and Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the same 
effect).  

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss, which is considered by VA to 
be an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

What constitutes a current hearing disability for purposes of 
entitlement to service connection is defined by VA 
regulations.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory threshold for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. 
§ 3.385 may only be used to determine whether a claimant has 
a current hearing disability for purposes of entitlement to 
VA compensation benefits; it may not be applied retroactively 
to audiometric data shown during service in order to bar 
service connection for a hearing disability.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board acknowledges the veteran's repeated assertions that 
he has incurred a bilateral hearing loss as a result of his 
active military duty.  Significantly, however, the veteran 
himself specifically admitted at the May 2000 personal 
hearing that he did not notice problems with his hearing 
acuity until 1990, approximately 15 years after his 
separation from service.  See, T. at 7.  Furthermore, the 
record provides no competent evidence of a hearing loss 
disability until February 2001, when a moderate 
high-frequency sensorineural hearing loss bilaterally was 
diagnosed.  This diagnosis was not made until more than 
25 years after the veteran's discharge from active military 
duty.  Moreover, the examiner who conducted the February 2001 
audiology evaluation expressed his opinion that "this 
veteran's hearing loss is likely not to have been caused by 
noise exposure he sustained while in the military."  

Consequently, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral hearing loss, including bilateral 
sensorineural hearing loss.  The veteran's claim for service 
connection for such a disorder must, therefore, be denied.  
See, Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

